DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are replete with objections, some non-limiting examples include the following:
Figures 1, 2, 4, 7a, and 8 are objected to because each of them contain multiple figures with the same figure number. The examiner points to figure 1 as an example, as Fig 1 shows an exploded view, a cross sectional view, and front view. These three views all improperly share the same label “fig. 1”, and should each be numbered individually. This issue persists throughout the drawings.
The applicant is required to carefully review the drawing requirements and ensure that all the Figures comply and are identified and discussed correctly in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include the following:
	Claim 1 recites the limitation “of lateral edges” on line 6. It is unclear to the examiner whether the applicant is intending on introducing additional lateral edges to those introduced in line 4. 
Claim 1 recites the limitation “second joint elements that are connected to the door leaf indirectly” on line 15. This is unclear to the examiner because earlier in the claim, the second joint elements are considered part of the door leaf. How can something be a part of something, while also be indirectly connected to something?
Claim 7 recites the limitation "the pane edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “formed from the bendable material according to claim 1” on lines 4-5. It is unclear what is required of claim 12, is it only requiring the bendable material of the door? It appears the applicant may be claiming a separate door in claim 12 but attempting to require a portion (bendable material) of the door of claim 1. How is that possible? If claim 12 is to depend from claim 1, it should 
Claim 12 recites the limitation “a door” in line 1. It is unclear to the examiner whether the applicant is intending to introduce another door, as one has been positively recited in claim 1, since claim 12 depends from claim 1. There are multiple instances of this in claim 12, and several are pointed out below. The examiner is interpreting this as the same door from claim 1.
Claim 12 recites the limitation “a door leaf” in line 1. It is unclear to the examiner whether the applicant is intending to introduce another door leaf, as one has been positively recited in claim 1. The examiner is interpreting this as the same door leaf from claim 1.
Claim 12 recites the limitation “an open position” in line 1. It is unclear to the examiner whether the applicant is intending to introduce another open position, as one has been positively recited in claim 1. The examiner is interpreting this as the same open position from claim 1.
Claim 12 recites the limitation “a closed position” in line 1. It is unclear to the examiner whether the applicant is intending to introduce another closed position, as one has been positively recited in claim 1. The examiner is interpreting this as the same closed position from claim 1.
Further, assuming claim 12 should properly depend and require all of the limitations of claim 1,  “the edge” from line 7 is unclear as it is not known to which edge the applicant is referring as multiple edges have already  been positively recited.
Further, assuming claim 12 should properly depend and require all of the limitations of claim 1,  “the segment” from line 7 is unclear as it is not known to which segment the applicant is referring as claim 1 recites “at least one segment”.
Claim 14 recites the limitation “may abut” in line 3. It is unclear whether the claim requires it to abut or not. 

The dependent claims are rejected for at least depending from a rejected claim. Above provides non-limiting examples, the applicant must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claim(s) 1-3, 7-8, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rejc (DE10236648).
	Regarding claim 1, Rejc teaches (figures 1-3) a rolling door (1), comprising a door leaf (271, 272) which is movable moved between an open position (paragraph 0025, lines 689-692 of attached translation), in which it at least partially releases a wall opening (the opening is the area that the door covers, the opening is released as the door is opened), and forms a multi-layer winding above the wall opening (paragraph 0025, lines 689-692 of attached translation), wherein the door leaf (271, 272) includes lateral edges (the left and right side) and defines a door leaf plane (extending in the directions the height and width direction of the door leaf), and a closed position (shown in figure 1), in which it at least partially closes the wall opening (figure 1), and comprises joint assemblies (21, there is one on each 

    PNG
    media_image1.png
    803
    699
    media_image1.png
    Greyscale

Regarding claim 2, Rejc teaches (figures 1-3) that at least one segment (271 for example) includes pane edges (top and bottom edges of the segment that run parallel with the stabilizing devices) running approximately perpendicular to the lateral edges of the door leaf (the stabilizing devices are perpendicular to the lateral edges of the door leaf, thus the pane edges that are parallel with the stabilizing devices are as well) and provided with a thickened portion (276), wherein at least one of the plurality of stabilizing device (25) includes a stabilizing profile having at least one receiving region (251) for receiving the thickened portion (276) of the segment edge (figure 3).
Regarding claim 3, Rejc teaches (figures 1-3) that the least one segment edge (top edge of 271) is positively attached to the stabilizing device (fig. 2, paragraph 0036 lines 933-936).
Regarding claim 7, Rejc teaches (figure 4) that the at least one segment (271 and 272) includes at least two segments (272, 271) of bendable material successively arranged in a direction of the door 
Regarding claim 8, Rejc teaches (figure 1-4) that at least one of the plurality of stabilizing device (26) extends parallel to a joint axis (231, figure 4 shows the axis) and is connected to two joint assemblies (21 on each side), provided on opposing lateral door leaf edges, along the joint axis (figure 1).
Regarding claim 10, Rejc teaches (figures 1-3) at least one helical guide track (32, paragraph 0034 lines 854-855) for guiding the door leaf movement and for determining the open position of the door leaf.
Regarding claim 11, Rejc teaches (figures 1-3) that at least one joint element (22) of the plurality of joint elements includes a guide arrangement (roller 23) cooperating with the guide track (3) in guiding the door leaf movement on a side thereof facing away from the door leaf (facing the side), preferably comprising at least one guide roller (the guide arrangement 23 is a roller) rotatably mounted relative to a roller axis running parallel to the joint axes (the roller axis is parallel to the joint axis 231) and preferably received within a guide track (3) at least in the open position of the door leaf.
Regarding claim 12, Rejc teaches (figures 1-4) a rolling door (1), comprising a door leaf (271, 272) which can be moved between an open position (paragraph 0025, lines 689-692 of attached translation), in which it at least partially releases a wall opening (the opening is the area that the door covers, the opening is released as the door is opened) and forms a multi-layer winding above the wall opening (paragraph 0025, lines 689-692 of attached translation), and a closed position (shown in figure 1), in which it at least partially closes the wall opening (figure 1), at least sections of which are formed from the bendable material (paragraph 0035, line 903), wherein a leading edge (the top edge) of the door leaf (271, 272) in an opening movement is formed by a leading stabilizing device connected to the 
Regarding claim 19, Rejc teaches (figs. 1-4) that the joint assemblies (21) are configured as hinge straps.
Regarding claim 20, Rejc teaches (figs. 1-4) that the door (1) comprises a roll-up door (fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rejc (DE10236648) in view of Laner (DE102004015692).

	Laner teaches (figures 1-4) a guide arrangement (6) connecting to a stabilizing device (16) in a non-rotary manner (figure 1 shows the connection being via a bracket) including two guide rollers (7) successively arranged in the direction of the door leaf movement (up and down), each of which is connected to a common carrier (the body section shown in figure 4), which is connected to the leading stabilizing device (16) in a non-rotary manner (via the bracket), in a rotatable manner (the rollers can rotate relative to an axis) relative to a roller axis running parallel to the joint axes (the roller axis is in the same direction and parallel to the joint axis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rejc with the teachings of Laner by having two guide rollers successively arranged in the direction of the door leaf movement, each of which is connected to a common carrier, which is connected to the leading stabilizing device in a non-rotary manner, in a rotatable manner relative to a roller axis running parallel to the joint axes. This alteration provides the predictable and expected results of a stronger connection between the lead stabilizing device and the guide, with the two rollers in the guide making it harder for the assembly to derail.
Regarding claim 22, modified Rejc teaches that the carrier (the body section shown in figure 4 of Laner) is attached to one of the first joint elements (the top 22) that leads in the opening movement of the door leaf (271, 272).
As best understood, claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rejc (DE10236648) in view of Rejc (US Patent 5484007), hereby known as Rejc ‘007.

Rejc ‘007 teaches (figures 2 and 4) a rolling door (1) with at least one joint element (20) is associated with a sealing arrangement (50) which may abut the inner boundary surface (boundary between door and track), of the door leaf in the closed position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rejc by adding a sealing arrangement which may abut the inner boundary surface of the door leaf in the closed position that extends the door opening. This alteration provides the predictable and expected result of the providing a seal against dust and rain.
Regarding claim 15, Rejc as modified with Rejc ‘007 teaches (figure 2) that the sealing arrangement (50) includes at least one sealing member extending across multiple joint elements (the sealing arrangement extends the height of the door opening and extends across all the joint elements) of the plurality of joint elements.
Regarding claim 16, Rejc does not teach a bias device that is to be coupled to a trailing edge of the door leaf in an opening movement during the opening movement and is to be biased during the opening movement for decelerating the opening movement and for providing a biasing force forcing the door leaf from the open position into the closed position.
Rejc ‘007 teaches (figure 6) a biasing device (82) that is coupled to a trailing edge (bottom end) of the door leaf (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rejc with the teachings of Rejc ‘007 so that a biasing device is coupled to a trailing edge of the door leaf in an opening movement during the opening movement, thus making it biased during the opening movement for decelerating the opening movement and for providing a biasing force forcing the 
Regarding clam 17, Rejc as modified with Rejc ‘007 above teaches (figure 6) that the biasing device (82) includes a tension spring (figure 6) extending approximately in the direction of gravity (the vertical direction in the figure), wherein the upper end of the tension spring is captured and entrained by a driver (the connection point of the spring and the door leaf) attached in a region of the trailing edge of the door leaf during the opening movement.
As best understood, claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rejc (DE10236648).
Regarding claim 18, Rejc discloses that at least one joint element (22) of the plurality of joint elements has a length in a direction running parallel to the lateral edges of the door leaf (271, 272) in the closed position (figure 1), but is silent concerning the length being more than 20 mm, and/or less than 400 mm.
However, the examiner notes that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least one joint element with a length being more than 20 mm, and/or less than 400 mm. This alteration provides the predictable and expected results of the at least one joint element being sized to fit into the assembly.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Rejc does not teach or suggest hinged gliders without stiffening profile and/or a direct connection to the curtain (door leaf). As all of the hinged gliders are directly connected to the curtain, no hinged glider is indirectly connected to the curtain. Thus, Rejc'648 does not teaches or suggest "second joint elements indirectly connected to the door leaf' recited in amended claim 1.” 
The examiner notes that the claims require the second joint elements to be connected to the door leaf indirectly, and as described in the rejection above, the door leaf (271, 272) is indirectly connected to the second joint elements via 25 or 26 and the first joint element. 
The applicant also argues that “Rejc '648 purportedly describes that the axis of all of the rollers 23 at the same time form the pivot axis 231 of the hinge links 22, thus teaching away from the design according to the subject matter of claim 1, wherein for each door leaf segment having a stabilizing device, two successively arranged guide rollers are provided on a common carrier.” The examiner notes that claim 1 can be interpreted as it is above, and with this interpretation the all the subject matter as written in claim 1 is taught. It is noted that claim 1 does not require a common carrier or guide rollers.

Applicant’s arguments with respect to claim 13 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive. The examiner notes that the prior art teaches all the limitations as claimed.
Applicant’s arguments with respect to claims 14-17 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive. The examiner notes that the prior art as applied above teaches all the limitations as claimed.
Applicant’s arguments with respect to claim 18 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive. The examiner notes that the prior art teaches all the limitations as claimed.
Applicant’s arguments with respect to claims 19-22 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive. The examiner notes that the prior art teaches all the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634